Detailed Action
	This action is responsive to an original application filed on 3/18/2019 with acknowledgement that this application has a priority date of 3/19/2018 to US Provisional Application 62/644,906. 
	Claims 1-13 and 21-26 are cancelled.  Claims 14-20 and 27-41 are currently pending.  Claim 14 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on December 16, 2021 is acknowledged.  One page of amended Specification and three pages of amended claims were received on 12/16/2021.  No amended drawings were received.  The specification is no longer objected to, however the drawings remain objected to as noted below.  Claims 15-19, 29, and 34 are amended.  Claims 38-41 are newly presented.  The claims have been amended such that the claims are no longer objected to.  Furthermore, the claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b).  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2022 and 1/26/2022 were filed after the mailing date of the Non-Final Rejection mailed on 9/20/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (Fig. 2), 17 (Fig. 3), 83 (Figs. 12A and 13A), 207 (Fig. 16), 208 (Fig. 16), and 222 (Fig. 18A).  Corrected drawing sheets in compliance 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-17, 20, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0198414 A1 to Munn et al. (“Munn”).
As to Claim 14, Munn discloses a handheld fluid sprayer system (See Figs. 1 and 9, the handheld fluid sprayer system comprises #100 “sprayer” and #300 “container adapter”) comprising: 
a refillable cartridge (Fig. 2 #104 “reservoir”, See Figs. 9-10 showing the cartridge being refilled) configured to store a fluid (Paragraph 0024 “paint”), the refillable cartridge comprising: 

a plunger (Fig. 4 #114 “piston assembly”) disposed in the housing and configured to actuate in a first direction (See Annotated Figs. 1 and 10) to draw the fluid into the housing (See Fig. 10 showing the plunger actuated in a first direction, See Paragraph 0039); and
a cartridge outlet (Fig. 2 #160 “outlet port”); and 
a sprayer assembly (Fig. 1 #102 “sprayer body”) comprising: 
an inlet (Fig. 4 #162 “inlet”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 4 and Paragraph 0024);
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0006); and 
a pump (Fig. 1 #164 “pump”) disposed within the sprayer assembly (See Paragraph 0024) and configured to pump the fluid from the inlet to the spray outlet (See Paragraphs 0024 and 0039). 
As to Claim 16, in reference to the handheld fluid sprayer system of Munn as applied to Claim 14 above, Munn further discloses wherein the refillable cartridge comprises a valve (Fig. 3 #112 “valve assembly) through which the fluid is drawn into the housing and the fluid is expelled out of the cartridge outlet (See Paragraph 0027).
As to Claim 17, in reference to the handheld fluid sprayer system of Munn as applied to Claim 16 above, Munn further discloses comprising a pickup assembly (Fig. 5 #300 “container adapter) configured to couple to the valve of the refillable cartridge (See Fig. 9), the pickup assembly defining a fluid path (Fig. 5 #304 “supply tube”) that the fluid follows as it is drawn into the housing of the refillable cartridge (See Paragraph 0038). 

As to Claim 29, in reference to the handheld fluid sprayer system of Munn as applied to Claim 14 above, Munn further discloses wherein the pump is disposed in a fluid path between the inlet and the spray outlet (See Annotated Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of US Patent 6,270,327 to Wolz et al. (“Wolz”).
As to Claim 15, in reference to the handheld fluid sprayer system of Munn as applied to Claim 14 above, Munn further discloses comprising:
a handle (Fig. 10 #194 “handle”) wherein the handheld fluid sprayer system comprises: 

a second configuration in which the handle is coupled to the plunger and at least a portion of the handle is disposed outside of the housing of the refillable cartridge (See Annotated Fig. 10).
Regarding Claim 15, Munn does not specifically disclose wherein the handle is configured to removably couple to the plunger, and wherein the handle is removed from the plunger in the first configuration (See Annotated Fig. 1 and Annotated Fig. 10, the handle appears to be coupled to the plunger by fasteners, but Munn does not specifically disclose that the handle can be removed from the plunger).
However, Wolz discloses a handheld fluid sprayer system (Fig. 2 #10 “pump”) comprising:
	a refillable cartridge (See Fig. 2, the refillable cartridge is the entire pump other than #28 and #30) configured to store a fluid (Col. 2 Line 61 “air”), the refillable cartridge comprising: 
a housing (Fig. 2 #18 “housing”) defining an interior of the refillable cartridge that stores the fluid (See Col. 2 Lines 60-61);
a plunger (Fig. 2 #36 “plunger”) disposed in the housing and configured to actuate in a first direction to draw the fluid into the housing (See Fig. 2, a first direction is upwards on Fig. 2, Col. 4 Lines 25-28 discloses the plunger reciprocating);
a cartridge outlet (Fig. 2 #34 “fitting”); and
a handle (Fig. 2 #44 “handle”) configured to removably couple to the plunger (See Col. 4 Line 65 – Col. 5 Line 22); and
a sprayer assembly (Fig. 2 #28 “hose” and #30 “connection fitting”) comprising:

a spray outlet (Fig. 2 #30 “connection fitting”) configured to spray the fluid (See Col. 3 Lines 40-50).
wherein the handheld fluid sprayer system comprises a first configuration in which the handle is removed from the plunger (See Fig. 4 and Col. 4 Lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid spray system of Munn such that the handle is configured to removably couple to the plunger, as taught by Wolz, for the purpose of reducing occupied space when the handle is not being used to draw fluid into the refillable cartridge (See Col. 1 Lines 63-65).  Modifying the handle of Munn such that it is configured to removably couple to the plunger would result in a first configuration existing in which the handle is removed from the plunger and the plunger moves within the housing in a second direction. 
As to Claim 38, in reference to the handheld fluid sprayer system of Munn in view of Wolz as applied to Claim 15 above, Munn further discloses comprising:
an end cap (Fig. 3 #190 “piston”) removably couplable to an end of the housing opposite the cartridge outlet (See Paragraph 0026), wherein the end cap comprises an aperture configured to receive the handle when the handle is coupled to the plunger (See Annotated Fig. 10, the handle is coupled to the end cap by fasteners, and the fasteners are placed in apertures in the end cap). 
As to Claim 39, in reference to the handheld fluid sprayer system of Munn in view of Wolz as applied to Claim 38 above, Munn further discloses wherein the handle is removably coupled to the plunger by rotating the handle relative to the plunger (See Annotated Fig. 10, when the fasteners are . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of US Patent 6,769,632 to Takeuchi (“Takeuchi”).
Regarding Claim 19, in reference to the handheld fluid sprayer system of Munn as applied to Claim 14 above, Munn does not disclose wherein the refillable cartridge comprises a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet during operation of the pump.
However, Takeuchi discloses a fluid sprayer system (See Annotated Fig. 1) comprising: 
a refillable cartridge (See Annotated Fig. 1) configured to store a fluid (“coating material”), the refillable cartridge comprising: 
a housing (Fig. 1 #2 “tank”) defining an interior of the refillable cartridge (See Fig. 1, #2 has an interior that #1 is placed in) that stores the fluid (See Fig. 1, the tube #1 in side of the tank #2 stores the fluid, thus the fluid is stored in #2;
a plunger (Fig. 2 #2c “piston”) disposed in the housing;
a cartridge outlet (Fig. 2 #2a “discharge opening”);
a sprayer assembly (See Annotated Fig. 1) comprising: 
an inlet (Fig. 1 #4 “suction opening”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 1)
a spray outlet (See Annotated Fig. 1) configured to spray the fluid (See Col. 4 Lines 1-5, the spray outlet is on a spray gun); and

wherein the refillable cartridge further comprises a pressure inlet (Fig. 1 #2b “injection opening”) configured to receive a pressurized fluid (Col. 2 Line 65 “compressed air”) that generates a biasing force in the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet (See Col. 3 Lines 3-10) during operation of the pump (See Col. 5 Lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn such that the refillable cartridge comprises a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet during operation of the pump, as taught by Takeuchi, for the purpose of supplying sufficient force on the plunger such that a viscous fluid can be dispensed at an appropriate flow rate from the handheld fluid sprayer system (See Col. 5 Lines 23-34 and Col. 5 Lines 47-55).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of US PGPUB 2017/0028133 A1 to Martz (“Martz”).
As to Claim 27, in reference to the handheld fluid sprayer system of Munn as applied to Claim 14 above, Munn disclose comprising a refill port (Fig. 3 #160 “outlet port”) configured to define a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (See Fig. 10).
Regarding Claim 27, Munn does not disclose the refill port being accessible when the refillable cartridge is coupled to the inlet (See Fig. 1, the refill port is the same as the cartridge outlet).

a refillable cartridge (Figs. 2A-2C #14 “syringe”) configured to store a fluid, the refillable cartridge comprising:
a housing (Figs. 2A-2C #22 “syringe barrel”) defining an interior of the refillable cartridge that stores the fluid;
a plunger (Figs. 2A-2C #62 “plunger sealing members”) disposed in the housing and configured to actuate in a first direction to draw fluid into the housing (Paragraph 0045, See Figs. 2A-2C);
a cartridge outlet (Figs. 2A-2C #34 “discharge port”); and
a refill port (Fig. 1 #46 “fill port”) configured to define a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (Paragraph 0035, See Fig. 1 and Figs. 2A-2C), the refill port being accessible when the refillable cartridge is coupled to the inlet (See Fig. 1 and Figs. 2A-2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refillable cartridge of Munn to have use the refill port of Martz that is separate from the cartridge outlet, wherein the refill port is accessible when the refillable cartridge is coupled to the inlet, for the purpose of saving time by allowing the refillable cartridge to be refilled with fluid from a port that is separate from the cartridge outlet (See Paragraph 0004). 
As to Claim 28, in reference to the handheld fluid sprayer system of Munn in view of Martz as applied to Claim 27 above, Martz further discloses comprising a refill cap (Fig. 1 #50b “check valve”, which in Figs. 2A-2C can be seen serving as a cap to cover the refill port) configured to couple to the refill port (See Fig. 1).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of US PGPUB 2013/0206856 A1 to Thompson et al. (“Thompson”).
Regarding Claim 30, in reference to the handheld fluid sprayer system of Munn as applied to Claim 29 above, Munn does not specifically disclose comprising a motor configured to drive the pump.
Regarding Claim 31, Munn does not specifically disclose further comprising a battery configured to power the motor.
Regarding Claim 32, Munn does not specifically disclose wherein the pump comprises a reciprocating piston pump.
However, Thompson discloses a handheld fluid sprayer system (Fig. 2 #10 “sprayer”) comprising:
a refillable cartridge (See Fig. 2, #16 “container”, see Paragraph 0075 disclosing refilling the container) configured to store a fluid (Paragraph 0039 “paint”), the refillable cartridge comprising: 
a housing (Fig. 2 #16) defining an interior (See Fig. 2 showing an inside volume of #16) of the refillable cartridge that stores the fluid (See Paragraph 0039); and 	
a cartridge outlet (See Fig. 2 showing a top opening in #16); and 
a sprayer assembly (See Fig. 2, the sprayer assembly is all of #10 other than #16) comprising: 
an inlet (Fig. 2 #48 “suction tube”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Paragraph 0042); 
a spray outlet (Fig. 9 #186 “spray orifice”) configured to spray the fluid in a spray pattern (See Paragraph 0057);

a motor (Fig. 2 #20 “drive element”, which per Paragraph 0048 includes a DC motor) configured to drive the pump (See Paragraph 0066);
a battery (Fig. 2 #26 “battery”) configured to power the motor (See Paragraphs 0041 and 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn as applied to Claim 29 above to have a motor configured to drive the pump and a battery configured to power the motor, wherein the pump comprises a reciprocating piston pump, as taught by Thompson, for the purpose of continuously operating the pump by powering a motor to turn reciprocating motion into linear motion (See Paragraph 0066) without needing to plug a cord into a power outlet (See Paragraph 0048). 

Claims 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Takeuchi and US PGPUB 2016/0175862 A1 to Chen (“Chen”).	As to Claim 33, in reference to the handheld fluid sprayer system of Munn in view of Takeuchi as applied to Claim 19 above, Takeuchi further discloses wherein the pressurized fluid comprises pressurized air (See Col. 2 Line 65 “compressed air” is pressurized air).
Regarding Claim 33, Takeuchi does not specifically disclose wherein the sprayer assembly is configured to pressurize the air.
However, Chen discloses a handheld fluid sprayer system (See Annotated Fig. 1) comprising: 

a housing (See Annotated Fig. 1) defining an interior of the refillable cartridge that stores the fluid; and
a cartridge outlet (See Annotated Fig. 1); and
a sprayer assembly (See Annotated Fig. 1); 
an inlet (See Annotated Fig. 1) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Annotated Fig. 1);
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0008); 
wherein the handheld fluid sprayer system further comprises a pressure inlet (See Annotated Fig. 1) configured to receive a pressurized fluid (Paragraph 0003 “air”) wherein the pressurized fluid comprises pressurized air (See Paragraph 0003), and the sprayer assembly is configured to pressurize the air (See Annotated Fig. 1, the diaphragm pump #1 is part of the sprayer assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Takeuchi such that the sprayer assembly includes a diaphragm pump that is configured to pressurize the air, as taught by Chen, for the purpose of generating pressurized air with reduced noise pollution (See Paragraph 0008).
As to Claim 34, in reference to the handheld fluid sprayer system of Munn in view of Takeuchi and Chen as applied to Claim 33 above, Munn further discloses wherein the pump discloses a first pump (Fig. 1 #164 “pump”).

Therefore, modifying Munn in view of Takeuchi and Chen as applied to Claim 33 above would result in the second pump of Chen being fluidically coupled to the pressure inlet of Takeuchi (See Takeuchi Annotated Fig. 1) that is applied to the refillable cartridge of Munn. 
As to Claim 36, in reference to the handheld fluid sprayer system of Munn in view of Takeuchi and Chen as applied to Claim 34 above, Chen as applied above does not specifically disclose wherein the second pump is driven by a reciprocating mechanism (See Paragraph 0008, the second pump is a diaphragm pump).
However, Chen does additionally disclose another handheld fluid sprayer system wherein the second pump is driven by a reciprocating mechanism (Paragraph 0002 “piston-type high pressure air compressor”, which is understood to be a pump driven by a reciprocating mechanism) for a similar application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Takeuchi and Chen as applied to Claim 34 above such that the second pump is driven by a reciprocating mechanism, as taught by Chen, as doing so would utilize simple substitution of one known element for another to obtain the predictable result of providing high pressurized air while having some noise generated (See Paragraph 0008).
Regarding Claim 37, in reference to the handheld fluid sprayer system of Munn in view of Takeuchi and Chen as applied to Claim 36, Chen does not specifically disclose wherein the reciprocating mechanism comprises a scotch yoke.
However it would have been obvious to one of ordinary skill in the art to utilize any type of reciprocating mechanism in the second pump, including a scotch yoke, which would be suitable for . 
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Takeuchi as applied to Claim 34 above and further in view of US PGPUB 2016/0161059 A1 to Kristola et al. (“Kristola”).
Regarding Claim 35, in reference to the handheld fluid sprayer system of Munn modified by the pressurized fluid of Takeuchi as applied to Claim 34 above, a motor configured to drive the first pump and the second pump is not disclosed.
However, Kristola discloses a motor (Fig. 5 #60 “motor”, per paragraph 0023 it can be an electric motor with a scotch yoke transmission) configured to drive a first pump (Fig. 5 #14A “bellows pump”) and second pump (Fig. 5 #14B “bellows pump”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn modified by the refillable cartridge of Munn and pressurized fluid of Ray as applied to Claim 34 above to use a single motor configured to drive the first pump and the second pump, as taught by Kristola, as doing so would yield the predictable result of having a simpler handheld fluid sprayer system with less components, requiring less maintenance and cost (See Paragraph 0034)..
	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Wolz, Takeuchi.
As to Claim 40, in reference to the handheld fluid sprayer system of Munn in view of Wolz as applied to Claim 38 above, Munn further discloses wherein the end cap comprises a first end cap (See Annotated Fig. 10, the first end cap is the “end cap”).

However, Takeuchi discloses a fluid sprayer system (See Annotated Fig. 1) comprising: 
a refillable cartridge (See Annotated Fig. 1) configured to store a fluid (“coating material”), the refillable cartridge comprising: 
a housing (Fig. 1 #2 “tank”) defining an interior of the refillable cartridge (See Fig. 1, #2 has an interior that #1 is placed in) that stores the fluid (See Fig. 1, the tube #1 in side of the tank #2 stores the fluid, thus the fluid is stored in #2;
a plunger (Fig. 2 #2c “piston”) disposed in the housing;
a cartridge outlet (Fig. 2 #2a “discharge opening”); and
an end cap couplable to an end of the housing opposite the cartridge outlet (See Annotated Fig. 2, the housing appears to have a cap on the end of the housing opposite the cartridge outlet)
a sprayer assembly (See Annotated Fig. 1) comprising: 
an inlet (Fig. 1 #4 “suction opening”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 1)
a spray outlet (See Annotated Fig. 1) configured to spray the fluid (See Col. 4 Lines 1-5, the spray outlet is on a spray gun); and
a pump (Fig. 1 #5 “metering pump”) disposed within the sprayer assembly and configured to pump the fluid from the inlet to the spray outlet (See Col. 3 Lines 39-45)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Wolz such it comprises the end cap of Takeuchi couplable to the end of the housing opposite the cartridge outlet, the end cap comprising a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet, for the purpose of supplying sufficient force on the plunger such that a viscous fluid can be dispensed at an appropriate flow rate from the handheld fluid sprayer system (See Col. 5 Lines 23-34 and Col. 5 Lines 47-55).  Furthermore, Munn discloses that the first end cap can be removed (See Paragraph 0026) therefore it is understood that the end cap of Takeuchi can be a second end cap that is capable of being coupled to the end of the housing opposite the cartridge outlet when the first end cap is removed.
Regarding Claim 40, in reference to the handheld fluid sprayer system of Munn in view of Wolz and Takeuchi as applied above, Takeuchi does not disclose wherein the second end cap is removably couplable to the end of the housing opposite the cartridge outlet.
However, Munn discloses wherein the first end cap is removably couplable to the end of the housing opposite the cartridge outlet (See Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the handheld fluid sprayer system In re Dulberg 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04.II.V.C.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Wolz, Takeuchi, and Chen. 
As to Claim 41, in reference to the handheld fluid sprayer of Munn in view of Wolz and Takeuchi as applied to Claim 40 above, Takeuchi does not specifically disclose wherein the pressure inlet is coupled to a conduit that delivers pressurized air from the sprayer assembly.
However, Chen discloses a handheld fluid sprayer system (See Annotated Fig. 1) comprising: 
a refillable cartridge (see Annotated Fig. 1) configured to store a fluid (Paragraph 0008 “paint”), the refillable cartridge comprising:
a housing (See Annotated Fig. 1) defining an interior of the refillable cartridge that stores the fluid; and
a cartridge outlet (See Annotated Fig. 1); and
a sprayer assembly (See Annotated Fig. 1); 
an inlet (See Annotated Fig. 1) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Annotated Fig. 1);

wherein the handheld fluid sprayer system further comprises a pressure inlet (See Annotated Fig. 1) that is coupled to a conduit (See Annotated Fig. 1) that delivers pressurized air (Paragraph 0003 “air”) from the sprayer assembly (See Annotated Fig. 1, the conduit is connected to the pump).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Wolz and Takeuchi as applied to Claim 40 above such that the pressure inlet is coupled to a conduit that delivers pressurized air from the sprayer assembly, as taught by Chen, for the purpose of generating pressurized air with reduced noise pollution (See Paragraph 0008).

    PNG
    media_image1.png
    527
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    732
    687
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    479
    658
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    355
    674
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    615
    723
    media_image5.png
    Greyscale

Claims 14, 16-18, 20, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,807,455 to Havlovitz et al. ("Havlovitz") in view of US PGPUB 2017/0028133 A1 to Martz ("Martz").
As to Claim 14, Havlovitz discloses a handheld fluid sprayer system (Fig. 6 #100 “Sprayer”) comprising: 
a cartridge (Fig. 6 #150 “fluid-containing cartridge”) configured to store a fluid (Col. 6 Lines 22-23 “RTU liquid products”), the refillable cartridge comprising: 
a housing (See Annotated Fig. 6) defining an interior (See Annotated Fig. 6) of the refillable cartridge that stores the fluid; and 
a cartridge outlet (See Annotated Fig. 6); and 
a sprayer assembly (See Annotated Fig. 6) comprising: 

a spray outlet (See Annotated Fig. 6, the spray outlet is the end of nozzle #128) configured to spray the fluid in a spray pattern (Col. 9 Lines 38-39“spray nozzle 128 may regulate the spray flow, droplet size, and spray pattern of the RTU liquid”); and 
a pump (Fig. 6 #606 “pump”) disposed within the sprayer assembly (See Annotated Fig. 6) and configured to pump the fluid from the inlet to the spray outlet (Col. 9 Lines 1-29). 
Regarding Claim 14, Havlovitz does not disclose wherein the cartridge is refillable, and does not disclose the cartridge comprising a plunger disposed in the housing and configured to actuate in a first direction to draw the fluid into the housing.
However, Martz discloses a handheld fluid sprayer system (Figs. 2A-2C #10 “fluid delivery system”) comprising:
a refillable cartridge (Figs. 2A-2C #14 “syringe”) configured to store a fluid, the refillable cartridge comprising:
a housing (Figs. 2A-2C #22 “syringe barrel”) defining an interior of the refillable cartridge that stores the fluid;
a plunger (Figs. 2A-2C #62 “plunger sealing members”) disposed in the housing and configured to actuate in a first direction to draw fluid into the housing (Paragraph 0045, See Figs. 2A-2C); and 
a cartridge outlet (Figs. 2A-2C #34 “discharge port”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Havlovitz to use the refillable cartridge of Martz, as doing so would yield the predictable result of allowing for refilling of the 
As to Claim 16, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz further discloses wherein the refillable cartridge comprises a valve (Fig. 1 #50a and 50b “check valve” combine to make a valve) through which the fluid is drawn into the housing (Paragraph 0035) and the fluid is expelled out of the cartridge outlet (Paragraph 0034).
As to Claim 17, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 16 above, Martz further discloses comprising a pickup assembly (Figs. 2A-2C #90 “fill line”) configured to couple to the valve of the refillable cartridge (See Fig. 1), the pickup assembly defining a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (Paragraph 0035, See Figs. 2A-2C). 
As to Claim 18, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 16 above, Havlovitz further discloses comprising an outlet offset device (See Annotated Fig. 6, the outlet offset device is a flexible tube #608) configured to couple to the valve and offset the cartridge outlet to a side of the cartridge (See Fig. 6, based on how the flexible tube #608 is routed it can be seen that the cartridge outlet is being offset to a side of the refillable cartridge).
As to Claim 20, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Havlovitz further discloses wherein the 
As to Claim 27, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz further discloses comprising a refill port (Fig. 1 #46 “fill port”) configured to define a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (Paragraph 0035, See Fig. 1 and Figs. 2A-2C), the refill port being accessible when the refillable cartridge is coupled to the inlet (See Fig. 1 and Figs. 2A-2C).
As to Claim 28, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 27 above, Martz further discloses comprising a refill cap (Fig. 1 #50b “check valve”, which in Figs. 2A-2C can be seen serving as a cap to cover the refill port) configured to couple to the refill port (See Fig. 1).
As to Claim 29, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Havlovitz further discloses wherein the pump is disposed in a fluid path between the inlet and the spray outlet (See Annotated Fig. 6).
As to Claim 30, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 29 above, Havlovitz further discloses comprising a motor configured to drive the pump (Col. 8 Lines 51-53).
As to Claim 31, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 30 above, Havlovitz further discloses comprising a battery configured to power the motor (Col. 8 Lines 53-54).
As to Claim 32, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 30 above, Havlovitz further discloses wherein the pump comprises a reciprocating piston pump (Per Col. 8 Lines 43-46 the pump can be of any type, including a .

Claims 19, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Martz as applied to Claim 14 above and further in view of US Patent 7,448,557 to Ray et al. (“Ray”).
Regarding Claim 19, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz does not disclose wherein the refillable cartridge comprises a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction which aides in expulsion of the fluid from the cartridge outlet during operation of the pump. 
However, Ray discloses a handheld fluid sprayer system (Fig. 14 #1400 “portable applicator device and cartridge system”, Per. Col. 6 Lines 8-10 it can be held by hand) comprising: 
a refillable cartridge (Fig. 14 #1440 “applicator device” which per Col. 8 Lines 10-11 can be applicator device 800 shown in Fig. 8B) configured to store a fluid (Fig. 8B #820 “fluid media”, See Col. 4 Line 1) the refillable cartridge comprising: 
a housing (Fig. 8B #801 “cartridge body”) defining an interior of the refillable cartridge that stores the fluid (See the space that #820 takes up in Fig. 8B); 
a plunger (Fig. 8B #840 “piston”) disposed in the housing and configured to actuate in a second direction (See the arrow in Fig. 8B) to expel the fluid out of the housing (Col. 5 Lines 22-39); and
a pressure inlet (See Annotated Fig. 8B) configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction (See Col. 5 Lines 22-39); and

a pump (Fig. 14 #1410 “pump”) disposed within the sprayer assembly.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above to have the refillable cartridge comprise a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction (by having pressurized fluid act directly on #70 instead of #70 being pushed by hand), as taught by Ray, as doing so would yield the predictable result of being able to dispense fluid in the refillable cartridge with the force of pressurized fluid (See Col. 5 Lines 22-39) rather than by hand. Furthermore, having pressurized fluid applied to the plunger in the refillable cartridge would allow an additional or alternative force to be utilized to assist in dispensing fluid beyond the force of a user’s hand.  Furthermore, using the force of pressurized fluid to force out fluid being dispensed allows for a set controlled amount of force to be applied rather than an unknown variable and limited level of force available from a user’s hand.  Making such a modification would allow the generated biasing force to aide in expulsion of the fluid from the cartridge outlet during operation of the pump and also when the pump is not being operated.  Furthermore, such a modification would not disrupt the vacuum in Martz’s refillable cartridge more than any force that is already applied by hand to bias the plunger in the second direction, therefore the handheld fluid sprayer system would remain operable.
As to Claim 33, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 19 above, Ray discloses wherein the pressurized fluid comprises pressurized air (Col. 5 Lines 22-39), and the sprayer assembly is configured to pressurize the air (Col. 5 Lines 22-39, see Annotated Fig. 14 which shows Pump #1410 being part of the sprayer assembly). 

As to Claim 36, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 34 above, Ray further discloses wherein the second pump is driven by a reciprocating mechanism (Per Col. 8 Lines 4-5, the pump can be Pump 1342, and Per Col. 7 Line 60 Pump 1342 is a triplex pump, which is understood to be a type of pump that is driven by a reciprocating mechanism). 
As to Claim 37, in reference to the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 36 above, Ray does not specifically disclose wherein the reciprocating mechanism comprises a scotch yoke, however it would have been obvious to one of ordinary skill in the art to utilize any type of reciprocating mechanism in the second pump, including a scotch yoke, which would be suitable for utilizing in the second pump of Ray to pressurize the air (it is understood that the triplex pump disclosed in Col. 7 Line 60 is a type of pump that is driven by a reciprocating mechanism that can be a scotch yoke). 
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Martz and Ray as applied to Claim 34 above and further in view of Kristola.

However, Kristola discloses a motor (Fig. 5 #60 “motor”, per paragraph 0023 it can be an electric motor with a scotch yoke transmission) configured to drive a first pump (Fig. 5 #14A “bellows pump”) and second pump (Fig. 5 #14B “bellows pump”).
Kristola discloses that utilizing a motor to drive the first pump and the second pump is preferred due to its simplicity, low maintenance, and low cost (Paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 34 above to use a single motor configured to drive the first pump and the second pump, as taught by Kristola, as doing so would yield the predictable result of having a simpler handheld fluid sprayer system with less components, requiring less maintenance and cost.

    PNG
    media_image6.png
    819
    1083
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    605
    791
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    695
    626
    media_image8.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/16/2021 with respect to Claims 14, 16, 19, and 34 have been fully considered but they are not persuasive.
Regarding independent Claim 14, Applicant submits that the vacuum would frustrate the operation of the Havlovitz pump, rendering the device inoperable.  This argument is not found persuasive because while such a modification would result in some pressure from a vacuum force 
Regarding dependent Claim 16, Applicant submits that Martz discloses two valves through which the fluid is drawn into the housing and is expelled out of the cartridge outlet, rather than one valve through which the fluid is drawn into the housing and is expelled out of the cartridge outlet.  This argument is not found persuasive because #50a and #50b of Martz are formed on a common end portion of the refillable cartridge adjacent to each other and are thus considered to combine to form one total valve through which the fluid is drawn into the housing and is expelled out of the cartridge outlet.
Regarding dependent Claim 19, Applicant submits that even if Ray describes a pressure inlet, the proposed modification would render the features cited in the proposed Havlovitz/Martz combination inoperable for their intended purpose, since pressurizing the cartridge would remove the vacuum from the Martz device.  This argument is not found persuasive because Ray does teach a pressurized inlet as shown in Annotated Fig. 14, and having pressurized fluid of Ray applied to the plunger in the refillable cartridge of Martz would allow an additional or alternative force to be utilized to assist in dispensing fluid beyond the force of a user’s hand.  Such a modification would not disrupt the vacuum in Martz’s refillable cartridge more than any force that is already applied by hand to bias the plunger in the second direction, therefore the handheld fluid sprayer system would remain operable when modified in view of Ray.
Regarding dependent Claim 34, applicant submits that there is no teaching or suggestion of a second pump configured to pressurize air and fluidically couple to the pressure inlet.  This argument is not found persuasive because Ray teaches a pump (Fig. 14. #1410) configured to pressurize air and 
Applicant’s arguments with respect to Claims 15 and 38-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752